Citation Nr: 0416421	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from January 1967 to 
June 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for PTSD. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the veteran has not presented evidence of a 
diagnosis of PTSD, he has not had a VA examination, and the 
evidence shows that the veteran was awarded the Combat Action 
Ribbon.  Pursuant to M21-1, Part VI, if the veteran's 
stressor is related to combat, then receipt of the Combat 
Action Ribbon will be considered evidence of participation in 
a stressful episode.  

Accordingly, the veteran's claim should be remanded for a VA 
examination in order to determine whether or not he has PTSD.  
Although the veteran has already been mailed a letter in July 
2003 asking that he describe his alleged stressors in greater 
detail, in light of the need to remand the veteran's claim 
for a VA examination, the AMC should mail the veteran another 
letter asking that he provide details of his stressful 
episodes.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The AMC should also take appropriate 
steps to contact the veteran in order to 
afford him another 


opportunity to provide additional 
information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The examiner should 
specifically comment on whether or not 
the veteran has PTSD.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, review the veteran's 
claim of entitlement to service 
connection for PTSD.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the veteran, he 
should be furnished with a supplemental 


statement of the case and given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

